Citation Nr: 1754407	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  11-26 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than July 24, 2009, for the assignment of a 10 percent rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from January 1952 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A March 3, 2005 evaluation by VA's Audiology Department raised an informal claim for an increased rating for bilateral hearing loss.  

2.  A 10 percent disability level for bilateral hearing loss was not factually ascertainable until June 3, 2009, when the Veteran was evaluated by VA's Audiology Department.  


CONCLUSION OF LAW

The criteria for assignment of an effective date of June 3, 2009, for the award of a 10 disability rating for bilateral hearing loss are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400, 4.85 (2017); 38 C.F.R. § 3.157 (as in effect prior to March 24, 2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a notice letter in September 2009 concerning his underlying claim for an increased rating, which was granted in the November 2009 rating decision now on appeal.  No additional notice is required as to the downstream issue involving entitlement to an earlier effective date.  A case-specific notice is not otherwise required, and any other notice defect is deemed not prejudicial.  See 38 U.S.C.A. § 5103; see also VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA has also met the duty to assist the Veteran in the development of the appeal being decided.  The Veteran's available service treatment records (STRs) and all other evidence needed to resolve the appeal, including the relevant VA and private treatment records, has been obtained.  The evidence currently of record is adequate to resolve the appeal.  The Board explains herein below that the evidence does not affirmatively establish when a 10 percent disability level for hearing loss arose.  No further development is warranted, including a retrospective medical opinion, because the available information-a June 2009 VA Audiology Department report-already shows that the exact date cannot be determined with any degree of certainty.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis
  
In a November 2009 rating decision, the RO assigned a 10 percent disability rating for hearing loss effective July 24, 2009.  The RO found that this was the date a claim for increase was received.  The increase was based on an October 2009 VA examination.  

The Veteran disagreed with the effective date assigned for the 10 percent rating.  In his September 2011 VA Form 9, the increase should be assigned from when he was given a hearing aid in March 2005.  

A.  Applicable Law

The effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

(1) Date of Claim

An effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  "[A]n increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (discussing 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)).  If the increase in disability is shown to have occurred after the date of claim, the effective date is the date of increase.  See 38 U.S.C.A. §5110(b) (2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o)(1); VAOPGCPREC 12-98 (1998). 

Prior to March 24, 2015, 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  To qualify as an informal claim for increased benefits under § 3.157(b)(1), two conditions must be met.  First, the report of examination must identify at least one (or more) specific, particular examination to qualify as an informal claim for increased benefits.  Second, the report of an examination must indicate that the veteran's disability has worsened.  Massie v. Shinseki, 724 F.3d 1325, 1328-29 (Fed. Cir. 2013) (explaining that any other interpretation would "would make no sense, because under that reading any subsequent medical record could trigger an informal claim under § 3.157(b)(1)."
The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011). 

In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, and an effective date must be assigned based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35-36 (2000); VAOPGCPREC 12-98.  Thus, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  

A veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

(2) Date Entitlement Arose

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's hearing loss disability is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  

Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id.  If impaired hearing is service-connected in only one ear, the non-service-connected ear will generally be assigned a Roman Numeral I.  Id. 

Effective June 10, 1999, exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.    

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

The rating schedule for evaluating hearing loss was purposely "designed to measure the best residual uncorrected hearing," and evaluations are not to be determined based on the "best corrected hearing" as measured by "improvement with hearing aids."  See 38 C.F.R. § 4.85(a); 59 Fed. Reg. 17295; 64 Fed. Reg. 25200, 25204 (1999); see also Jones v. Shinseki, 26 Vet. App. 56, 63 (2012). 

B.  Discussion
  
(1) Date of Claim

In this case, the Board finds that the date of claim is March 3, 2005, instead of July 24, 2009.  

Historically, the Board issued a decision in September 2005 denying a compensable disability rating for bilateral hearing loss.  The Veteran did not appeal that decision to the Court of Appeals for Veterans Claims (Court or CAVC).  Because he did not appeal it to the Court, the Board's decision became final, and it represents the law of the case as to the evidence in the file as of the September 2005 decision.  See 38 U.S.C.A. § 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100; see also, e.g., DiCarlo v. Nicholson, 20 Vet. App. 52, (2006); Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  

Subsequent to the Board's decision, further VA medical records were associated with the claims file.  As relevant, the new VA medical records included a March 2005 medical report from the VA Audiology department showing that the Veteran was issued a hearing aid.  This report is consistent with an informal claim for increased benefits under § 3.157(b)(1).  See Massie, 724 F.3d at 1328-29.  

This VA Audiology record was created prior to the Board's decision.  Therefore, a claim for an increased rating is considered to have been already pending at the time this medical record was created.  However, the medical record was not cited by the Board nor listed in the last supplemental statement of the case (SSOC) issued in April 2005.  Thus, it is assumed that it was constructively of record, but not actually of record at the time of the Board's September 2005 decision.  The Board now finds that actual receipt, instead of constructive possession, is determinative under § 3.157(b).  Accordingly here, the records were not considered by the Board and may be recognized as an informal claim for an increase under § 3.157(b), which created a new claim stream for an increased rating.  See Boyd v. McDonald, 27 Vet. App. 63, 66 (2014); see also Warren v. McDonald, 28 Vet. App. 214, 221 (2016).  

The March 2005 claim has remained pending since that time despite intervening claims and adjudications.  

First, after the Board's September 2005 decision, the Veteran filed a statement on May 16, 2007, asserting a claim for an increased rating.  He was scheduled for a VA examination in September 2007, but did not report.  The RO then issued a rating decision in November 2007 denying the claim on the basis of his failure to report to the VA examination.  

Six days later, the Veteran filed a form stating "This is a 'Notice of Disagreement."  [All CAPS modified for readability.]  The Veteran requested a new VA examination.  He explained that he had missed the VA examination because he did not receive notice of it until after the date.  

Accordingly, a new VA examination was scheduled.  It was conducted in December 2007.  The RO then issued a second rating decision in February 2008 denying an increased disability rating for hearing loss based on the results of the December 2007 VA examination.  

No further information or evidence was received until a private attorney called the RO in July 2009.  The attorney called to ask if the "appeal claim was still open" for bilateral hearing loss.  The attorney indicated that he had never received notice of the decision denying the claim.  Three days later, the attorney filed a request to reopen the claim based on new and material evidence.  A June 2009 VA audiogram was enclosed to support the request to reopen.

At present, the current effective date is based on this attorney's July 2009 statement.  The RO interpreted the statement as a claim for an increased rating.  A VA examination was conducted in October 2009, which showed a hearing impairment meeting the 10 percent disability level under the rating schedule.  The RO assigned the effective date based on the date of attorney's July 2009 statement.  

The Veteran's March 2005 claim, however, remained pending at that time.  The November 2007 rating decision denied a claim for an increase, after which the Veteran filed an NOD.  By filing an NOD, he initiated an appeal, which required issuance of an SOC.  See 38 C.F.R. §§ 3.103(f), 19.26, 20.200; see also, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Veteran's November 2007 NOD could be interpreted as a motion to reschedule the examination based on good cause instead of as an NOD.  See 38 C.F.R. §§ 3.158(b), 3.655(b).  Nonetheless, it was clearly labeled as an NOD and met the requirements to be considered such.  Accordingly, an SOC was required.  Because an SOC was not issued until the pendency of the instant appeal, finality did not attach to the November 2007 rating decision.  Therefore, the March 2005 claim did not become final.  See Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (discussing Myers v. Principi, 16 Vet. App. 228 (2002)).

For these reasons, the March 2005 VA Audiology record is the date of claim pursuant to § 3.157(b) for purposes of this appeal.  


(2) Entitlement Arose

Although the March 2005 VA medical record is recognized as the date of claim, an earlier effective date is not assignable until June 3, 2009, when the 10 percent disability level first became factually ascertainable.  

The Veteran maintains that the increase should be awarded from the time he was issued a hearing aid by VA.  However, the fact that VA issued the Veteran a hearing aid in March 2005 does alone not mean that a 10 percent disability level is shown.  The rating schedule for evaluating hearing loss was purposely "designed to measure the best residual uncorrected hearing," and evaluations are not to be determined based on the "best corrected hearing" as measured by "improvement with hearing aids."  See 38 C.F.R. § 4.85 (a); 59 Fed. Reg. 17295; 64 Fed. Reg. 25200, 25204 (1999); see also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  

Instead, the controlled speech discrimination test (Maryland CNC) and a puretone audiometry test are required.  See 38 C.F.R. § 4.85.  Such testing was not subsequently performed until a December 2007 VA examination.  

His audiometry puretone thresholds at that time were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
30
35
65
90
55
LEFT
25
45
70
65
51

Speech discrimination scores were 100 percent right ear and 96 percent left ear.  

Charting the Veteran's audiological scores against Table VI shows a Level I hearing acuity in the right ear and a Level I hearing acuity in the left ear.  Charting a Level I hearing loss and a Level I hearing loss against Table VII results in a noncompensable rating.  

Accordingly, it is not factually ascertainable that a 10 percent disability level had manifested by the time of the December 2007 VA examination.  

The Veteran next underwent a hearing test in VA's Audiology Department in June 2009.  His audiometry puretone thresholds at that time were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
30
35
70
90
56
LEFT
40
50
65
70
56

Speech discrimination scores were not provided.  

Because speech discrimination scores were not provided, this test is not entirely adequate to determine the Veteran's hearing loss under the rating schedule.  However, if these results are applied to Table VIa, a Level IV hearing acuity is obtained for the right ear and a Level IV hearing acuity for the left ear.  Charting these levels against Table VII results in a 10 percent.

This result corresponds with the testing conducted at the October 2009 VA examination.  Therefore, there is a sound basis for applying the June 2009 test results to Table VIa.  Accordingly, by resolving reasonable doubt in the Veteran's favor, it is found that the 10 percent disability level arose by the time of the June 2009 hearing test.  

It is not possible to determine when the increase arose during the time period between the December 2007 VA examination and the June 2009 hearing test.  No hearing tests were conducted during that time period.  The only indication appears in the June 2009 hearing test, which found a "slight" decrease in the left ear "since [the] last examination" in December 2007.  This wording it too imprecise to determine with any degree of certainty when the increase in disability actually occurred, and an effective date cannot be assigned to any date during the intervening time period as it would be entirely speculative.  See 38 C.F.R. § 3.102.  Instead, the earliest that that it can be factually ascertained that he met the criteria for the 10 percent rating is June 3, 2009, the date he was examined by VA Audiology.

In summary, the Board finds, after resolving all reasonable doubt in the Veteran's favor, that an effective date of June 3, 2009, is warranted for the award of a 10 disability rating for bilateral hearing loss.  The law requires that the effective date be the date of claim or the date entitlement arose, whichever is later.  Because the later of these two dates in this case is the June 3, 2009 date, when the Veteran was examined by VA, there is no legal basis to assign an effective date earlier than that date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The appeal is granted to this extent. 


ORDER

An effective date of June 3, 2009, for the award of a 10 percent disability rating for bilateral hearing loss is granted.  



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


